SULLIVAN, J.,
Dissenting in Part and Concurring in Part. — -(1) I am unable to concur in the conclusion reached by Judge Davis, to the effect that the village is a proper party plaintiff in this action. Under the law the village is not authorized to maintain an action to abate a public nuisance, such a one as is alleged in the complaint, since it clearly appears that the nuisance, if one exists, affects all of Power county and several other counties in southeastern Idaho, and is not located within the corporate limits of the Village of *310American Falls. Under the provisions of sec. 3666, Rev. Codes, a public nuisance may only be abated by “public body or officer authorized thereto by law.” We have no statute whatever authorizing a village to bring an action for the abatement of a nuisance such as the one alleged in this ease, outside of its corporate limits. Under the 4th section of the local option act (Sess. Laws 1911, p. 30), the prosecuting attorney of any county is authorized to bring an action in the name of the state to abate and perpetually enjoin the common nuisance of selling liquor in a prohibition district. Since the trial court found that said Power county was a prohibition district, it is clear under the law that the village had no right to maintain the action, as it should be brought by the prosecuting attorney in the name of the state. After the trial court had concluded that said Power county was “dry,” it was error for it not to dismiss the case and permit the prosecuting attorney of said county to institute the action authorized by said section 4 of the local option act.
(2) I cannot concur with Judge Davis in holding that said Power county, having been created out of parts of “dry” counties and a part of a “wet” county, that the territory taken from the said “dry” counties remains “dry” and the territory taken from the “wet” county remains “wet.” Under the provisions of our local option statute, no county can become “dry” except by a majority vote of all the people' of such county. That law does not provide for a county part “wet” and part “dry,” under any conditions or circumstances.
(3) I concur in the conclusion reached by Judge Davis that the judgment of the trial court must be reversed and that a judgment should be entered in favor of the defendant permitting him to conduct his saloon under the laws of the state. Of course, if he is conducting his business in a way and manner not authorized by law and is creating a public nuisance, he may be enjoined from those specific acts which he is not authorized to do under the intoxicating liquor and other laws of this state, by the state or persons authorized by law to bring an action for that purpose.